DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 2/22/2022, no claims have been cancelled; no claims have been amended, and no new claims have been added. Therefore, claims 8-10, 13-17, and 20-23 are presently pending in the application.

Allowable Subject Matter
3.	Claims 8-10, 13-17, and 20-23 (renumbered 1-12) allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Pre-Appeal Brief filed on 3/28/2022, have been fully considered and are found persuasive. The prior art of record Bourbonnais et al. (U.S. Patent Application Publication No. 2004/0030703), in view of Kharatishvili et al. (U.S. Patent No. 9,280,591), in further view of Nara et al. (U.S. Patent No. 9,444,811), does not teach, disclose or suggest:

A computer program product for transaction consistency query support for replicated data from a recovery log to an external data store. The computer product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations. The operation comprising of populating a replicated transformation table in an external data store with records using entries of a change data table in a database management system, by sequential publishing or parallel publishing. The prior arts of record specifically do not teach or disclose that for sequential publishing, for each of the entries: determining whether that entry is a last entry for a transaction by checking a last transaction message indicator and in response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value for the transaction to a sequence identifier of the last entry, For parallel publishing, for each of the entries, determining whether that entry is the last entry for the transaction by checking the last transaction message indicator and in response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value to a last consecutive applied sequence identifier. In response to receiving a query at the external data store, retrieving a set of records from the replicated transformation table in the external data store and determining whether partial changes have been applied, wherein the partial changes are in records of in-flight transactions that have not committed yet in the external data store. In response to determining that the partial changes have been applied, removing, from the set of records, the records of the in-flight transactions whose sequence identifier values are larger than the maximum transaction commit sequence identifier value and returning, from the set of records, remaining records having transaction consistency. In response to determining that the partial changes have not been applied, returning the set of records having transaction consistency, as claimed in independent claim 8.
Claims 9-10, 13-14 and 22 are allowed because they are dependent on independent claim 8.

	A computer system for transaction consistency query support for replicated data from a recovery log to an external data store. The computer system comprising one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations. The operations comprising of populating a replicated transformation table in an external data store with records using entries of a change data table in a database management system, by sequential publishing or parallel publishing. The prior arts of record specifically do not teach or disclose that for sequential publishing, for each of the entries: determining whether that entry is a last entry for a transaction by checking a last transaction message indicator and in response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value for the transaction to a sequence identifier of the last entry, For parallel publishing, for each of the entries, determining whether that entry is the last entry for the transaction by checking the last transaction message indicator and in response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value to a last consecutive applied sequence identifier. In response to receiving a query at the external data store, retrieving a set of records from the replicated transformation table in the external data store and determining whether partial changes have been applied, wherein the partial changes are in records of in-flight transactions that have not committed yet in the external data store. In response to determining that the partial changes have been applied, removing, from the set of records, the records of the in-flight transactions whose sequence identifier values are larger than the maximum transaction commit sequence identifier value and returning, from the set of records, remaining records having transaction consistency. In response to determining that the partial changes have not been applied, returning the set of records having transaction consistency, as claimed in independent claim 15.
Claims 16-17, 20-21 and 23 are allowed because they are dependent on independent claim 15.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/17/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164